United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 23, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-41640
                         Conference Calendar



LARRY FISHER,

                                     Plaintiff-Appellant,

versus

JOE D. CLAYTON,

                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:04-CV-428
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Larry Fisher, Texas prisoner # 671581, appeals from the

dismissal of his mandamus action, in which Fisher sought for the

district court to compel the state trial court to allow him to

withdraw his plea of guilty to aggravated robbery.      Fisher also

moves for appointment of counsel; his motion is denied.

     Fisher does not contend that the district court erred by

dismissing his mandamus petition for lack of jurisdiction.

Fisher thus has failed to brief the sole relevant issue for


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-41640
                                 -2-

appeal.   See Brinkmann v. Dallas County Deputy Sheriff Abner, 813

F.2d 744, 748 (5th Cir. 1987).   Moreover, the district court

lacks jurisdiction to compel the state court to allow Fisher to

withdraw his guilty plea.   See Moye v. Clerk, DeKalb County

Superior Court, 474 F.2d 1275, 1275-76 (5th Cir. 1973); see also

Santee v. Quinlan, 115 F.3d 355, 356 (5th Cir. 1997).     Fisher’s

appeal is dismissed as frivolous; neither the district court’s

dismissal of the mandamus petition nor our dismissal of Fisher’s

appeal counts as a strike pursuant to 28 U.S.C. § 1915(g).      See

5TH CIR. R. 42.2.

     APPEAL DISMISSED.   APPOINTMENT OF COUNSEL DENIED.